Mr. Justice Van Orsdel
delivered the opinion of the Court:
The deed here in question is in the nature of an executory trust. In construing such an instrument, it is the duty of the court to ascertain the intent of the grantor, and to give force and •effect to such intent when not repugnant to any rule of law. This being a deed, “the construction must be-upon the view and *345comparison of the whole instrument and with an endeavor to give every part of it meaning and effect.” Jackson ex dem. Ludlow v. Myers, 3 Johns. 388, 395, 3 Am. Dec. 504. The deed before us calls for the application of the same rules of construction which are employed generally by courts of equity in construing written instruments As said by the court in Walsh v. Hill, 38 Cal. 481: “In the construction of written instruments, we have never derived much aid from the technical rules of the books. The one rule of much value—one which is frequently shadowed forth, but seldom, if ever, expressly stated in the books—is to place ourselves as near as possible in the seats which were occupied by the parties at the time the instrument was executed; then, taking it by its four comers, read it.”
This conveyance, taken in connection with the others made at the same time, making provision for the children of the grantor then living, were in the nature of a testamentary disposition of his property. The intention of the grantor, therefore, gleaned from the instrument itself and the conditions existing at the time of its execution, must control in the determination of its legal effect. While in a deed of this nature the legal effect of its execution is different from that of a Avill, the same rules of construction, however, must be applied to it as in the case of devises. As was said in Ware v. Richardson, 3 Md. 505, 553, 56 Am. Dec. 762: “It has been urged that more strictness is required in construing deeds than wills, and that, as this is a deed, the technical rales of construction should apply, with unbending force. To this proposition Ave do not assent. 1 Cruise, Real Prop. 459, says that the same mode of construction is adopted in cases of deeds as in cases of devises, in questions like the present.”
We think that the legal effect, however, of a deed, such as the one before us, is very different from that of a will. It deals Avith the present; is irrevocable and final. The title to property conveyed passes immediately from the grantor, and his control OA’er it is gone; while a will deals with the future, subject to revocation at any time, and the conveyance of the title does not becomes effective during the lifetime of the testator. In the one *346instance/ the rights of the grantees or beneficiaries are determined at the time of- the execution of the instrument; in the other case, the rights are determined as they are found to exist at the death of the testator. The deed cannot be changed to meet contingencies that could not reasonably have been contemplated or foreseen by the grantor at the time of its execution; while the will may be changed at any time to accommodate the wishes of the testator to the changing conditions of life. Many circumstances may have impelled him to change his will, such as the death of his wife and a subsequent marriage, the death of children or other relatives, and numerous other contingencies which, at the time of the original execution of the instrument, cannot, in reason, be held to have been within the contemplation of the maker.
Looking carefully at the language of the deed, and keeping in mind the conditions existing on June 18, 1869, when,.by the several conveyances of that date, the grantor was impelled to part with his property to make provision for his children, we will consider, first, the rights of the children of John Walter, Sr., by his third wife to partake in the division of the property in question.
. The words, “surviving children,” must be construed with reference to the persons sustaining that relation at the date of the execution of the deed of trust. Certainly, the remotest contemplation he could be charged with having in mind would be the possible issue by his present wife. A reasonable construction of the deed will not support the assumption that he contemplated a future marriage with issue. No reason is apparent why he should have had in mind future contingencies beyond such as might possibly arise in connection with those for whom he was then making provision. It would be inconsistent with the whole tenor and object of the deed to hold that the grantor intended to include children of a marriage in the future, which could not at this time have been contemplated. If such had been his design, it is fair to assume that the deed would have contained some intimation of that intention. It is unnecessary for us to intimate what would be, in our judgment, the proper construction to *347place upon these words were they used in a will. Being a deed, the property conveyed immediately passed beyond the control of the grantor. It is more reasonable, therefore, to hold'that he referred only to the children then living and for which he was making provision.
This fact is emphasized by the action of the grantor in 1900, when he divided among the children by his third wife other real estate of which he was then possessed, simultaneously conveying to each his respective portion in fee simple for a nominal consid-' eration,’ reserving to himself, however, as in the former division, a life estate therein. On this date, he was making a second division and disposition of his property for the benefit of his children. No mention is made at this time of the previous objects of his bounty. His provision for the children of his third wife seems to have been regarded by him as a separate transaction,. entirely independent of the division he had made thirty-one years before. At this time, George N.- Walter had been dead for more than eight years. It was known to the grantor and his children that the portion awarded to him. was being held subject to division, upon the death of the father, under the terms of the deed of trust, yet no reference was made at this time either to the former division or the contingency that had arisen under it. With this state of facts, we have no difficulty in holding that the children of John Walter, Sr., by his third wife, are not entitled to partake in the distribution of the fund here in controversy.
We'will next consider a' more difficult branch of the case, namely, the rights of the children of Barbara King to take the portion claimed to belong to their mother as a survivor of George N. Walter. It is essential to this- inquiry to. determine when •the conversion of the interest of George N. Walter took place. It is clear that the interest of the parties in remainder could not become vested until the happening of this event. By an express provision'of the deed, the real estate apportioned to George N. Walter had to be sold and the proceeds divided between the surviving children of John Walter, Sr., at his death. Hence, the conversión could not take place until the death of the father. *348In other words, the- event which should happen before there could be a conversion was the death of -John Walter, Sr. It matters not that the interest of George N. Walter has not yet been sold. The equitable conversion of the real estate into personalty to create the interests in remainder took place on the death of the grantor, the time fixed in the deed of trust for this event.
The rule of equitable conversion is well settled. Pomeroy in his work on Equity Jurisprudence, 3d ed. vol. 3, § 1162, discussing the time from which conversion takes effect, says: “This, like all other questions of intention, must ultimately depend upon the provisions of the particular instrument. The instrument might in express terms contain an absolute direction to sell or to purchase at some specified future time; and if it created a trust to sell upon the happening of a specified event, which might or might not happen, then the conversion would only take place from the time of the happening of that event, but would take place when the event happened exactly as though there had been an absolute direction to sell at that time.” In the case of Re Walkerly, 108 Cal. 627, 652, 49 Am. St. Rep. 97, 41 Pac. 772, the court said: “The rule of equitable conversion merely amounts to this, that when there is a mandate to sell at a future time, equity, upon the principle of regarding that done which ought to be done, will, for certain purposes and in aid of justice, consider the conversion as affected at the time when the sale ought to take place, whether the land be then really sold or not. But whenever the direction is for a future sale, up to the time fixed, the land is governed by the law of real estate.” To the same effect are Ward v. Arch, 15 Sim. 389; Moncrief v. Ross, 50 N. Y. 431; McClure’s Appeal, 72 Pa. 414; Bank of Ukiah v. Rice, 143 Cal. 265, 101 Am. St. Rep. 118, 76 Pac. 1020.
Concluding, as we must, that the portion of George N. Walter could not be converted for the purpose of distribution until the death of his father, it became, under the terms of the trust, at the death of George a mere contingent remainder, which could not vest during the life of John Walter, Sr. The mere possibility of any portion of it ripening into a vested estate depended upon the contingency of each member of the class to which it *349should descend, the surviving children of John Walter, Sr., at the time of his death, being in existence at that time. There was an estate to which the class was entitled and which vested in the class at the death of George N. Walter, but the personnel of that class could not be ascertained until the death of the father. Where a contingent remainder arises under the provisions of an instrument, such as the one before us, to be apportioned among a designated class of persons on the happening of a certain event,—in this instance the death of the grantor,—it is well settled that the remainder vests in the class until the happening of the event, and not in the independent members of the class. The reason is apparent; since the class consists of the membership constituting it when the event happens. The existence of the individual members cannot be ascertained prior to that time.
That a remainder of this sort vests in the class pending the happening of the event when it shall finally be apportioned as-cording to the terms of the trust is well settled. In Satterfield v. Mayes, 11 Humph. 58, answering the query whether such a remainder vests during the life tenancy, the court said: “It vests in the described class, as a class, and not individually in the persons composing such a class, and the entire subject of the gift survives to, and vests in, the persons constituting such class at the period when payment or distribution of the fund is to be made.” Referring to this definition, the same court said, in Nichols v. Guthrie, 109 Tenn. 535, 73 S. W. 107: “The correctness of the answer thus given is essential to the class doctrine. For if the remainder, during the continuance of the particular estate, vested in the individual members of the class, the interests so vested would be transmissible, as in any other vested remainder, and thus would destroy or abrogate this doctrine altogether.”
In Richey v. Johnson, 30 Ohio St. 288, the testator willed his farm to his executors in trust, to be managed by them until his debts were paid, and then for the benefit of his wife during her life. At the death of. the wife, the land was to be sold and the proceeds divided among certain heirs. The court, holding *350that conversion did not take place until the determination of the life estate on the death' of the wife, said i “The thing to be distributed-was-money, not land. The conversion -was necessarily to precede the' distribution; and the gift is therefore to be.regarded as a bequest of personalty, and not as a devise of land. It makes no difference that the fund to be distributed is the proceeds of that which-was land at the date of -the will; or at the testator’s death. The bequest is nevertheless a legacy, and when vested in interest in the legatee, whatever may be the time for its-payment, the law of succession in respect to it is to be found in the statute, not of descent, but of distribution., A court of equity-will regard the subject-matter as having the new character which the testator has impressed upon it by an unconditional order-for its conversion. The courts of England uniformly act upon this doctrine, and the same rule obtains in most of the states of this country, and has been frequently recognized in this state.” To the same effect is the case of McClain v. Capper, 98 Iowa, 145, 67 N. W. 102, where it was held that under a devise providing that, “when my youngest child-arrives at full age, I desire that the real estate be equally divided among my children, their heirs, or survivors of them,” the children took no vested interest until the youngest child became of age. It was also held that the clause in the will, like the one in the deed before us, contained no words of gift or grant, except the direction for a division. The contingency in that case was held to be annexed to the gift itself, and not to the time of the division.
We think that, by the terms of the trust, the conversion of the interest of the deceased son,- George N. Walter, took place at his father’s death; that the interest of George vested in the children of John Walter, Sr., surviving at the time of his death as a class, the membership of which should consist of the children in existence at that time, and that the right of a legatee within that class to take under the trust depended upon his being alive at the time fixed for the division and payment. Thompson v. Ludington, 104 Mass. 193; McCartney v. Osburn, 118 Ill. 403, 9 N. E. 210; Reilly v. Bristow, 105, Md. 326, 66 Atl. 262; Boston Safe Deposit & T. Co. v. Blanchard, 196 Mass. 35, 81 N. *351E. 654; Storrs v. Burgess, 101 Me. 26, 62 Atl. 730; Webber v. Jones, 94 Me. 429, 47 Atl. 903.
We are therefore clearly of thé opinion that the individual interests did not vest upon the death of George N. Walter, but upon the death of John Walter, Sr., because of the express declaration in the deed of trust that -the corpus óf .thé portion of any one of his three children, specially provided for in the trust estate, who should die without issue, should go to such of his children as were surviving at the time of the termination of the life estate. In other words, it was a bequest in the nature of a direction to divide the proceéds of certain property at a specified time, and to distribute it among certain described persons, to vest in those in esse answering the description at the appointed time. At the appointed time for the conversion and division of the share of the deceased son, George, thé daughter Barbara was not in existence, and could not answer the description required to entitle her to become possessed of a portion or to partake in the distribution.
The word “children,” when used in a deed or will, has in law a well-defined meaning. It refers to the immediate descendants in the first degree of the person named as ancestor, unless there is something in the language of the instrument itself indicating a contrary intent. In the case of Adams v. Law, 17 How. 417, 15 L. ed. 149, appealed from the circuit court of the District of Columbia, the court, considering the phrase, “departed this life in the lifetime of said Thomas Law, leaving issue of said marriage, one or more children then living,” said: ' “Does this description include grandchildren ? ■ We think it does not. The word ‘issue’ is a general term, which, if not qualified or explained, may be construed to include grandchildren as well as children. But the legal construction of the word ‘children’ accords with its popular signification, namely, as designating the immediate offspring. See Jarman, Wills, 51. It is true, in the construction of wills, where greater latitude is allowed, in order to effect the obvious intention of the testator, grandchildren have been allowed to take under a devise ‘to my surviving children.’ But even in a will, this word will not be construed to mean *352grandchildren, unless a strong case of intention or necessary implication requires it. Hence it is decided that a power of appointment to children will not authorize an appointment to grandchildren. Robinson v. Hardcastle, 2 Bro. Ch. 344; 4 Kent, Com. 345. In Reeves, v. Brymer, it is said, by Lord Alvanley, that ‘children may mean grandchildren when there can be no other construction, but not otherwise.” 4 Ves. Jr. 697. * * * Hence, in the construction both of wills and deeds, where the instrument has not, so carefully as in the present case, limited the word ‘issue’ to children. living, etc., but where the term is used without qualification, and is in another part of the same instrument supplied by the word ‘child,’ or ‘children,’ as a synonym, the courts have uniformly restrained its signification to children.” In Cromer v. Pinckney, 3 Barb. Ch. 466, the following definition appears: “Thus the word ‘children,’ in its primary and ordinary sense, means the immediate legitimate descendants of the person named. And where there is nothing to show that the testator intended to use it in a. different sense, it will not be held to include illegitimate offspring, stepchildren, children by marriage only, grandchildren, or more remote descendants. (Radcliffe v. Buckley, 10 Ves. Jr. 195; Oxford v. Churchill, 3 Ves. & B. 69; Izard v. Izard, 2 Desauss. Eq. 309; Gardner v. Heyer, 2 Paige, 11; Hussey v. Berkeley, 2 Eden, 194.)”
The rule, therefore, is well established that the word “children” cannot be made to include grandchildren, unless there is something in the instrument showing such an intention. In the deed of trust before us, we find no such intention expressed. On the contrary, the grantor provides specifically that the issue of each of his children to whom property was apportioned in trust should inherit the portion of the parent. Besides, as to the division of the portion here in question, the grantor used the words, “the surviving children of the said John Walter, Sr.” Barbara King was one of the children provided for in the trust. Her portion as therein provided has descended to her children. Manifestly, after such a specific designation in the instrument itself, it cannot be contended that they should be included in *353the term “surviving, children,” as used by the grantor in the connection here under consideration.
In this view of the case, we hold that the children of Barbara King are not entitled to partake in the distribution of the proceeds of the portion of George N. Walter. For the same reason, •the children of John Walter, Jr., are also excluded.
We now come to the question of the right of William Walter to participate in this distribution. Here again, as in determining the rights of the children of John Walter, Sr., by his third wife, we are relegated, without the benefit of precedent, except as to the rules of construction, to a reasonable interpretation of the instrument itself. Does the clause under consideration relate solely to the three children specifically provided for in the deed of trust? We think that the statement of the purpose the grantor had in mind in executing the deed, that the “said party of the first part, from considerations of blood and natural affection, is desirous of making provision for his children by his first wife, to wit, Catherine Magdalena Sophia Walter, George N. Walter, and Mrs. Barbara King,” does not necessarily govern the disposition he desired made of the portion of one of the beneficiaries of the trust created, should such a one die without issue.
' We must, as nearly as possible, put ourselves in the position of John Walter, Sr., on June 18, 1869, when, to provide for his children then living, the various transactions of that date looking to this common end were had. In the deed of trust, he does not exclusively treat of the portions assigned to the three children for whom the trust estate was created, but he also considers the portions conveyed in fee to John Walter, Jr., and William Walter. He provides in the deed of trust for the equalization of each in these interests to correspond with the interest of each of the others. Beginning with the habendum clause of the deed, it treats of the respective shares of each of the five children, as follows: “To have and to hold the same unto and to the use of the said John Walter, Jr., party of the second part, his heirs, and assigns forever. In trust, nevertheless, for the uses and purposes following and none others, that is to say, *354first, that the said party of the second part shall pay over all the rents, issues, and profits of the above-described pieces of property to the said John Walter, Sr., party of the-first part, for and- during- the term of his natural life. -And in case the said John Walter, Sr., shall die before the completion of the improvements now being made on the pieces.of property situated in Washington city, on F street, between Tenth and Eleventh -streets west, which property has been made over by deed of even date herewith to. John Walter, Jr., by the -said John Walter, Sr., his father, as a provision for the said John Walter, Jr., then on the further- trust that the said party of the second part- shall, in a reasonable timé after the decease of the said John Walter, Sr., raise from the rents, issues,, and profits- of the hereinbefore, described pieces of property, a sum of. money equal to three fourths (%) °f the amount that shall be necessary to complete the improvements on'the-said-property on F street,- in-a manner now contemplated to complete said improvements, which sum shall be applied to that purpose by said party of the second part, provisions having been otherwise made for raising-the other one fourth (14) of the amount necessary to complete said improvements, in that event, from the rents and profits of the estate deeded to William Walter and John Walter, Jr., by J. W. Nairn by deed bearing date November 18, 1867, as a provision for said William Walter. And secondly, that the said party of the second part shall pay out of the rents, issues, and profits of the above-described pieces of property, within one year after the demise of the said party of the first part, the sum of $2,000 to his present wife, Catherine Walter, if she survives the-said John Walter, Sr., party of the first part, for the use of her children by her first husband, and if she does not survive the said party, then the said $2,000 shall be paid to and be divided equally between her said children.”
Then follows the creation of the trusts for each'of the three children specially named in the deed. He- then sets aside the $10,000 bond received from John Walter, Jr., as.part consideration for the property deeded him in fee, as a part of the portion to be held in trust for the benefit of Catherine, his daughter.
*355Disposing of other securities, .the deed ■ provides: . “Witness^ eth that the said John Walter, Sr., of the first part, in order more fully to equalize the division of his property, among.his children, hereby assigns and transfers said notes for about $7,300, and the deed securing their payment to John .Walter, Jr., in trust * * * to pay over the. rents and profits and issues of the same to John Walter, Sr., for and during his natural life,, and, .after his decease, to pay over the rents, issues, and profits of the same to Mrs. Barbara King, aforesaid, for and during her natural life, and from and after her decease to hold the.same for the. use of all and every the children of the said Barbara King in fee and their heirs forever.” Thus it will be observed that the father, John Walter, Sr., on June 18, 1869, was making a general testamentary division and disposition of his property among his five children. . "
The learned justice in the court below, in treating of this branch of the case in his opinion, after discussing the effect of the words “surviving children” as used in the deed, said: “Neither would it be natural for him to contemplate the two older children, John and William, who had received their portion of his estate by way of advancement, by deeds absolute; and he must therefore have had in mind only these three younger children by his first marriage when he said that the proceeds of the sale of the portion which would otherwise have gone to one of them or his issue had he lived, should be paid over in equal portions to the surviving children of the said John Walter, Sr. He meant the same by these words as if he had used the one word 'survivors.’. In other words, it seems to me that what the grantor intended to do was to have such portion of his real estate sold, after his death, and the proceeds paid over in equal portions to the two surviving children, who were cobeneficiaries of the deceased child under the said deed; and if the scrivener had used the word 'said’ before the word 'surviving,’ there would probably have been no occasion for construing this document. It is useless to speculate as to how or why that word was omitted; but, taking into consideration the circumstances of the grantor, and of his two older chilren at that time, the. conclusion seems reasonably certain *356that he only intended that the two surviving children of these three should, in the contingency named, be vested with the title that would otherwise have gone to the deceased child or his issue.”
The insertion of the word “said” before the words “surviving children,” we think, is wholly unwarranted. It injects into.the instrument a meaning which, in its absence, the document will not admit of, either by a strict interpretation of its terms or by the circumstances attending its execution. We think the more reasonable rule to be applied is that John Walter, Sr., apportioned the property described in the various instruments of June 18, 1869, among his children, equalizing the "portions as nearly as possible. That the equalization took place at that time is apparent; in fact, the language of the deed of trust shows it to have been the determining thought in the mind of the grantor. No reason exists, and none can be gathered from the terms of the instrument- itself, why the grantor should defer the equalization of the shares of the respective children until one of the three provided for in the trust estate should die without issue. It is impossible to conceive that he would make the one act of common justice that prompted this division—the making of an equal division of his property—contingent upon the happening of a highly improbable event. The instrument itself will not support such a conclusion. The high sense of justice which seems to have moved the grantor in all of his transactions relative to making provision for those dependent upon him, refutes it. There is a total lack of any adequate reason that would actuate him to leave the rights of some of his children to share equally with the others to depend upon so remote a contingency as the death of a brother or sister without issue. The result, the very thing that has happened, shows the absolute injustice of any such an arrangement. If William Walter is to be denied the right to participate in this distribution, it means that Catherine Frosch will get twice as much of her father’s estate as her brother. If the decree of the court below be sustained, it means that the children of Barbara King would get twice as much of the estate of their grandfather as the children of John Walter, Jr. Such *357reasoning is not in line with our interpretation, not only of the intention of the grantor, but of the express language of the deed iiself.
We are therefore of the opinion that William Walter should have shared equally with the appellant Catherine Frosch in the distribution of the proceeds of the sale of the portion of George N. Walter, and the court below is instructed to modify the decree entered in accordance with this opinion.
Reversed with costs, and it is so ordered. Reversed.
A petition for a rehearing was denied February 2, 1910.